FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DONG WANG,                                       No. 12-72239

               Petitioner,                       Agency No. A099-052-711

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Dong Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      With respect to Wang’s claim based on past events in China, substantial

evidence supports the agency’s adverse credibility determination based on

inconsistencies in Wang’s testimony and written statement regarding whether the

cell leader beat him and whether his son was present at the baptism. See id. at

1048 (adverse credibility finding reasonable under totality of circumstances). The

agency reasonably rejected Wang’s explanations for the inconsistencies. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the

absence of credible testimony, Wang’s asylum and withholding of removal claims

based on the alleged past harms in China fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      With respect to Wang’s fear of harm based on his current status as a

practicing Christian, substantial evidence supports the agency’s determination that

Wang did not establish a well-founded fear of persecution. See Nagoulko v. INS,

333 F.3d 1012, 1018 (9th Cir. 2003) (fear was “too speculative” under

circumstances of case); Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“[a]n


                                          2                                     12-72239
applicant’s claim of persecution upon return is weakened, even undercut, when

similarly-situated family members continue to live in the country without

incident”). Accordingly, Wang’s asylum claim based on his status as a practicing

Christian fails. Wang’s withholding of removal claim also fails because he failed

to meet the lower standard of proof for asylum. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s finding that Wang did

not establish it is more likely than not he will be tortured if returned to China. See

8 C.F.R. §§ 1208.16(c), 1208.18.

      PETITION FOR REVIEW DENIED.




                                           3                                    12-72239